Exhibit 10.3

COMMON UNIT REPURCHASE AGREEMENT

This Common Unit Repurchase Agreement, dated as of January 24, 2018 (this
“Agreement”), is by and among Sunoco LP, a Delaware limited partnership (“SUN”),
Heritage Holdings, Inc., a Delaware corporation (“HHI”), and ETP Holdco
Corporation, a Delaware corporation (“ETP Holdco” and together with HHI, the
“ETP Entities”). SUN, HHI and ETP Holdco are sometimes individually referred to
herein as a “Party” and collectively referred to herein as the “Parties.”
Defined terms used but not defined herein have the meaning given to them in
Annex A.

WHEREAS, HHI is the record owner of 14,189,021 common units representing limited
partner interests of SUN (“SUN Common Units”), and ETP Holdco is the record
owner of 18,808,703 SUN Common Units;

WHEREAS, the Parties desire to effect a transaction in which HHI will transfer
to SUN 14,189,021 SUN Common Units and ETP Holdco will transfer to SUN 3,097,838
SUN Common Units (collectively, the “Subject Units”) in exchange for an amount
of cash equal to (i) $31.2376, the volume-weighted average trading price of SUN
Common Units on the New York Stock Exchange for the ten (10) trading days
immediately preceding the date hereof, multiplied by (ii) the number of Subject
Units (the “Cash Consideration”); and

WHEREAS, in connection with the transfer of the Subject Units, SUN and each of
the ETP Entities will enter into Assignment Agreements (the “Assignments”; the
Assignments together with this Agreement, the “Transaction Documents”), in a
form as agreed to by the Parties, which shall provide for the assignment of the
Subject Units from the ETP Entities to SUN.

Accordingly, the Parties agree as follows:

ARTICLE I

THE TRANSACTIONS

Section 1.1 Repurchase, Delivery and Cancellation of the Subject Units.

(a) Pursuant to the terms of this Agreement, at the Closing (as defined herein)
the ETP Entities shall sell, assign, deliver and convey or cause to be sold,
assigned, delivered and conveyed the Subject Units to SUN, pursuant to the
Assignments, together with such other transfer documents or instruments that may
be necessary, or which SUN may reasonably request, in order to deliver to SUN
the Subject Units, free and clear of all Liens, and SUN shall repurchase and
acquire all of the Subject Units, free and clear of all Liens, and in
consideration therefor, SUN shall pay to the ETP Entities the Cash
Consideration;

(b) The closing of the transactions contemplated by this Agreement (the
“Closing”), shall take place on February 7, 2018 or such other date as the
Parties may agree (the “Closing Date”) at the offices of the ETP Entities, 8111
Westchester Drive, Suite 600, Dallas, Texas 75225. Immediately after the
Closing, SUN shall cancel the Subject Units. In the event that the Closing has
not occurred on or before February 28, 2018, this Agreement may be terminated by
SUN, HHI or ETP Holdco by written



--------------------------------------------------------------------------------

notice to the other Parties; provided, that this Agreement may be terminated on
such earlier date upon mutual written consent of the Parties. In the event of
termination pursuant to this Section 1.1(b), this Agreement shall be terminated
and become void and have no effect and there shall be no liability hereunder on
the part of SUN, HHI or ETP Holdco.

Section 1.2 ETP Entities Closing Deliverables. Upon the terms of this Agreement,
at the Closing, each of the ETP Entities shall deliver (or cause to be
delivered):

(a) the Subject Units, the Assignments, which shall have been duly executed on
behalf of each of the ETP Entities, as applicable, and such other transfer
documents or instruments that may be necessary to deliver to SUN the Subject
Units in accordance with Section 1.1(a), including any certificates evidencing
the Subject Units, which certificates shall be duly endorsed by each of the ETP
Entities, as applicable; and

(b) all other documents, instruments and writings required, or reasonably
requested, to be delivered or caused to be delivered by the ETP Entities at the
Closing under this Agreement.

Section 1.3 SUN Closing Deliverables. Upon the terms of this Agreement, at the
Closing, SUN shall deliver (or cause to be delivered):

(a) the Cash Consideration;

(b) the Assignments in accordance with Section 1.1(a), which shall have been
duly executed on behalf of SUN; and

(b) all other documents, instruments and writings required, or reasonably
requested, to be delivered or caused to be delivered by SUN at the Closing under
this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE ETP ENTITIES

Each of the ETP Entities represents and warrants to SUN as of the date hereof as
follows:

Section 2.1 Organization. Each of the ETP Entities is a corporation duly formed,
validly existing and in good standing under the Laws of the State of Delaware.

Section 2.2 Power and Authority; Enforceability. Each of the ETP Entities has
full corporate power and authority to execute and deliver each of the
Transaction Documents to which it is a party and consummate the transactions
contemplated by the Transaction Documents to which it is a party. The execution
and delivery by each of the ETP Entities of the Transaction Documents to which
it is a party and the consummation of the transactions contemplated thereby have
been duly authorized by all requisite corporate action on the part of each of
the ETP Entities and no further consent, approval or action is required by or
from either of the ETP Entities, the board of directors of either of the ETP
Entities, any stockholders of either of the ETP Entities, or either of the ETP
Entities’ creditors in connection with the transactions contemplated hereby or
thereby. Assuming this Agreement has been duly authorized, executed and
delivered by SUN, this Agreement constitutes a legal, valid and binding
obligation of each of the ETP Entities, enforceable against each of the ETP
Entities in accordance with its terms, except as



--------------------------------------------------------------------------------

limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other Laws of general application affecting enforcement of creditors’ rights
generally and as limited by Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies (the “Enforceability
Exceptions”). On the Closing Date, assuming the Assignments have been duly
authorized, executed and delivered by SUN, each Assignment will constitute a
legal, valid and binding obligation of each of the ETP Entities, enforceable
against each of the ETP Entities in accordance with its terms, subject to the
Enforceability Exceptions.

Section 2.3 No Conflicts. The execution, delivery and performance by each of the
ETP Entities of the Transaction Documents to which it is a party, and the
transactions contemplated thereby, do not and will not (i) violate any Law
applicable to either of the ETP Entities, (ii) conflict with any provision of
the charter or bylaws of either of the ETP Entities, (iii) require or make
necessary any consent, approval or other action of, or notice to, any Person
under any agreement or other document or instrument to which either of the ETP
Entities are a party or by which either of the ETP Entities, or any of its
assets or properties, are bound, except for those consents, approvals or other
actions that have already been obtained or made, or (iv) conflict with, or
result in a violation of, any agreement or other document or instrument to which
either of the ETP Entities is a party or by which either of the ETP Entities, or
any of its assets or properties, is bound.

Section 2.4 Ownership of SUN Units. As of the date hereof, HHI is, and as of the
Closing Date, HHI shall be, the record owner of 14,189,021 SUN Common Units, and
ETP Holdco is, and as of the Closing Date shall be, the record owner of
18,808,703 SUN Common Units. After giving effect to the transactions
contemplated hereby, HHI will be the record owner of zero (0) SUN Common Units,
and ETP Holdco will be the record owner of 15,710,865 SUN Common Units. At the
Closing, each of the ETP Entities shall deliver the Subject Units to SUN free
and clear of all Liens. None of the Subject Units is subject to any voting trust
or other contract, agreement, arrangement, commitment or understanding, written
or oral, restricting or otherwise relating to the voting or disposition of the
Subject Units, other than this Agreement and the organizational documents of
SUN. No proxies or powers of attorney have been granted with respect to the
Subject Units, other than proxies or powers of attorney that (a) would not
reasonably be expected to impair the ability of either of the ETP Entities to
deliver the Subject Units to SUN as contemplated hereby and (b) would not apply
to the Subject Units after the delivery of the Subject Units to SUN pursuant to
this Agreement. Except as contemplated herein, there are no outstanding
warrants, options, agreements, convertible or exchangeable securities or other
commitments pursuant to which either of the ETP Entities is or may become
obligated to transfer any of the Subject Units, except as (x) would not
reasonably be expected to impair the ability of either of the ETP Entities to
deliver the Subject Units to SUN as contemplated hereby and (y) would not apply
to the Subject Units after the delivery of the Subject Units to SUN pursuant to
this Agreement.

Section 2.5 Litigation. There is no Proceeding pending or, to the knowledge of
each of the ETP Entities, threatened against either of the ETP Entities, or
against any officer, manager or director of either of the ETP Entities, in each
case related to the Subject Units or the transactions contemplated hereby.
Neither of the ETP Entities is a party or subject to any order, writ,
injunction, judgment or decree of any court or Governmental Authority relating
to the Subject Units or the transactions contemplated hereby.

Section 2.6 Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f), 13(g), and 16 of the Exchange Act,
no consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is



--------------------------------------------------------------------------------

required on the part of either of the ETP Entities in connection with the
execution, delivery and performance by the each of the ETP Entities of the
Transaction Documents to which it is a party or the delivery of the Subject
Units to SUN pursuant to this Agreement.

Section 2.7 Acknowledgement. Each of the ETP Entities acknowledges that it has
made its own analysis of the fairness of the transactions contemplated hereby
and has not relied on any advice or recommendation by SUN or SUN’s partners,
directors, officers, agents or affiliates with respect to its decision to enter
into this Agreement and to consummate the transactions contemplated hereby. Each
of the ETP Entities has had sufficient opportunity and time to investigate and
review the business, management and financial affairs of SUN, and has had
sufficient access to management of SUN, before its decision to enter into this
Agreement, and further has had the opportunity to consult with all advisers it
deems appropriate or necessary to consult with in connection with this Agreement
and any action arising hereunder, including tax and accounting advisers. Each of
the ETP Entities acknowledges that, in connection with its entry into this
Agreement and consummation of the transactions contemplated hereby, it has not
relied on any express or implied representations or warranties of any nature,
oral or written, made by or on behalf of SUN, or any partner, director, officer,
affiliate or representative of SUN, except for the representations or warranties
of SUN set forth in Article III of this Agreement and the documents delivered by
SUN in connection with the transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SUN

SUN represents and warrants to the ETP Entities as of the date hereof as
follows:

Section 3.1 Organization. SUN is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware.

Section 3.2 Power and Authority; Enforceability.

(a) SUN has full limited partnership power and authority to execute and deliver
the Transaction Documents to which it is a party and consummate the transactions
contemplated thereby. The execution and delivery by SUN of the Transaction
Documents to which it is a party, and the consummation of the other transactions
contemplated by the Transaction Documents have been duly authorized by all
requisite limited partnership or other organizational action on the part of SUN
and no further consent, approval or action is required by or from SUN, the board
of directors of Sunoco GP LLC, SUN’s unitholders or any of SUN’s creditors in
connection with the transactions contemplated by the Transaction Documents.
Assuming this Agreement has been duly authorized, executed and delivered by each
of the ETP Entities, this Agreement constitutes a legal, valid and binding
obligation of SUN, enforceable against SUN in accordance with its terms, subject
to the Enforceability Exceptions. On the Closing Date, assuming the Assignments
have been duly authorized, executed and delivered by each of the ETP Entities,
as applicable, each Assignment will constitute a legal, valid and binding
obligation of SUN, enforceable against SUN in accordance with its terms, subject
to the Enforceability Exceptions.

Section 3.3 No Conflicts. The execution, delivery and performance by SUN of the
Transaction Documents to which it is a party, and the transactions contemplated
thereby, do not and will not (i) violate any Law applicable to SUN,
(ii) conflict with any provision of the certificate of limited partnership or
the



--------------------------------------------------------------------------------

limited partnership agreement of SUN, (iii) require or make necessary any
consent, approval or other action of, or notice to, any Person under any
agreement or other document or instrument to which SUN is a party or by which
SUN, or any of their respective assets or properties, is bound, except for those
that have been obtained or made prior to or on the date hereof, or (iv) conflict
with, or result in a violation of, any agreement or other document or instrument
to which SUN is a party or by which SUN, or any of their respective assets or
properties, is bound.

Section 3.4 Litigation. There is no Proceeding pending or, to the knowledge of
SUN, threatened against SUN, or against any officer, manager, partner or
director of SUN, in each case related to the Subject Units or the transactions
contemplated hereby. SUN is not a party or subject to any order, writ,
injunction, judgment or decree of any court or Governmental Authority relating
to the Subject Units or the transactions contemplated hereby.

Section 3.6 Governmental Authorizations. Except for any filings that may be
required pursuant to Sections 13(d), 13(f), 13(g) and 16 of the Exchange Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of SUN in connection with the execution, delivery and performance by
SUN of the Transaction Documents to which it is a party.

Section 3.7 Financial Ability. SUN has and at the time of Closing will have,
through a combination of cash on hand and funds available under existing credit,
funds sufficient to satisfy its obligations under this Agreement and to
consummate the transactions contemplated hereby.

ARTICLE IV

SURVIVAL

All representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement for one year after the
Closing Date.

ARTICLE V

CLOSING CONDITIONS

Section 5.1 Conditions to Closing. The obligations of each party to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions:

 

  (a) the representations and warranties of each of the Parties contained in
this Agreement and any certificate or other writing delivered pursuant hereto
shall be true and correct in all material respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects);

 

  (b) no Proceeding shall have been commenced against any of the Parties, which
would prevent the consummation of the transactions contemplated hereby. No
injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any transaction
contemplated hereby; and



--------------------------------------------------------------------------------

  (c) each of the Parties shall have received the applicable closing
deliverables as set forth in Section 1.2 and Section 1.3 of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Interpretation. Unless the context of this Agreement otherwise
requires:

(a) words of any gender include each other gender;

(b) words using the singular or plural number also include the plural or
singular number, respectively;

(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and similar words refer to
this entire Agreement and not to any particular Article, Section, Clause,
Exhibit, or Schedule or any subdivision of this Agreement;

(d) references to “Article,” “Section,” “Annex,” subsection or other subdivision
are to the Articles, Sections, Annexes, subsections and other subdivisions
respectively, of this Agreement unless explicitly provided otherwise;

(e) the words “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not such words are
followed by such phrases or phrases of like import;

(f) references to “this Agreement” or any other agreement or document shall be
construed as a reference to such agreement or document as amended, modified or
supplemented and in effect from time to time and shall include a reference to
any document which amends, modifies or supplements it; and

(g) the word “or” shall not be exclusive.

Section 6.2 No Third-Party Beneficiaries. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
Parties hereto and their respective successors or permitted assigns any legal or
equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.

Section 6.3 Assignment. None of the Parties may assign all or any part of this
Agreement without the prior written consent of the other Parties hereto.

Section 6.4 Amendment; Waiver. This Agreement may not be amended, modified,
supplemented, or restated, nor may any provision of this Agreement be waived,
other than through a written instrument adopted, executed and agreed to by each
of the Parties hereto.



--------------------------------------------------------------------------------

Section 6.5 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each of the Parties shall execute and deliver
all such future instruments and take such further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the Parties.

Section 6.6 Notices. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
as of the date of delivery if delivered personally or by overnight delivery
service or other courier or on the date receipt is acknowledged if delivered by
certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof:

If to SUN:

Sunoco LP

8111 Westchester Drive, Suite 400

Dallas, Texas 75225

Telephone: (214) 840-6934

Facsimile: (877) 627-8010

Attention: General Counsel

If to the ETP Entities:

Heritage Holdings, Inc.

ETP Holdco Corporation

8111 Westchester Drive, Suite 600

Dallas, Texas 75225

Telephone: (713) 989-7010

Facsimile: (713) 989-1212

Attention: General Counsel

Section 6.7 Entire Agreement; Supersede. This Agreement, and any other writings
referred to herein or delivered pursuant hereto, constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof and
supersedes all prior contracts, agreements and understandings, whether oral or
written, among the Parties with respect to the subject matter hereof.

Section 6.8 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, without giving
effect to any conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

Section 6.9 Consent to Jurisdiction. The Parties irrevocably submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware, and
any state appellate court therefrom within the State of Delaware (or, only if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware), for the purposes of any Proceeding arising out of this Agreement or
the transactions contemplated hereby (and each Party agrees that no such
Proceeding relating to this Agreement or the transactions contemplated hereby
shall be brought by it except in such courts). The Parties irrevocably and
unconditionally waive (and agree not to plead or claim) any objection to the
laying of venue of any Proceeding arising out of this Agreement or the
transactions contemplated hereby in the Court of Chancery of the State of
Delaware, or any state appellate



--------------------------------------------------------------------------------

court therefrom within the State of Delaware (or, only if the Court of Chancery
of the State of Delaware declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) or that any
such Proceeding brought in any such court has been brought in an inconvenient
forum. Each of the Parties hereto also agrees that any final and non-appealable
judgment against a Party hereto in connection with any Proceeding properly
brought in accordance with the terms of this Agreement shall be conclusive and
binding on such Party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

Section 6.10 Specific Performance. The Parties agree that irreparable damage
would occur and that there would be no adequate remedy at Law in the event that
any of the provisions of this Agreement were not performed prior to termination
of this Agreement in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the Court of Chancery
of the State of Delaware without bond or other security being required, this
being in addition to any other remedy to which they are entitled at law or in
equity.

Section 6.11 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 6.12 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

Section 6.13 Headings. The descriptive headings used herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

Section 6.14 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.

Section 6.15 Effectiveness. This Agreement shall become effective when it shall
have been executed by the Parties hereto.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has duly executed this Agreement as of
the date first written above.

 

SUNOCO LP By: Sunoco GP LLC, its general partner By:  

/s/ Thomas R. Miller

Name:   Thomas R. Miller Title:   Chief Financial Officer ETP HOLDCO CORPORATION
By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer HERITAGE HOLDINGS, INC.
By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX A

Definitions

As used in this Agreement, the following terms have the meanings ascribed
thereto below:

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means any federal, state, local or foreign government
or any court, arbitral tribunal, administrative or regulatory agency,
self-regulatory organization (including the New York Stock Exchange) or other
governmental authority, agency or instrumentality.

“Law” means any applicable constitutional provisions, statute, act, code, common
law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretation or advisory
opinion or letter of a domestic, foreign or international Governmental
Authority.

“Lien” means (i) any lien, hypothecation, pledge, collateral assignment,
security interest, charge or encumbrance of any kind, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent (including any agreement to give any of the
foregoing) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, other than in each case, the
restrictions under applicable federal, state and other securities laws, the
charter and/or bylaws of either of the ETP Parties, as applicable, and (ii) any
purchase option, right of first refusal, right of first offer, call or similar
right of a third party.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.

“Proceeding” means any action, suit, claim, hearing, proceeding, arbitration,
investigation, audit, inquiry, litigation or mediation (whether civil, criminal,
administrative or investigative) commenced, brought, conducted or heard by or
before any Governmental Authority, arbitrator or mediator.

 

A-1